     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 1 of 15 Page ID #:1




 1   BENJAMIN M. O’DONNELL (SBN 309119)
     LAURIE A. TRAKTMAN (SBN 165588)
 2   STEVEN M. REHAUT (SBN 121710)
 3   GILBERT & SACKMAN
     A Law Corporation
 4   3699 Wilshire Boulevard, Suite 1200
 5   Los Angeles, California 90010
     Telephone: (323) 938-3000
 6
     Facsimile: (323) 937-3139
 7   email: bodonnell@gslaw.org
 8   email: lat@gslaw.org
     email: smr@gslaw.org
 9
10   Attorneys for Plaintiff
11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13
14    BOARD OF TRUSTEES OF SHEET                Case No. 5:20-cv-01113
      METAL WORKERS’ HEALTH
15    PLAN OF SOUTHERN                          Hon.
      CALIFORNIA, ARIZONA AND
16    NEVADA,                                   COMPLAINT TO RECOVER
                                                HEALTH BENEFIT
17          Plaintiff,                          OVERPAYMENTS, FOR FRAUD
                                                AND MISREPRESENTATION,
18                 v.                           AND FOR EQUITABLE
      SCOTT EUBANKS,                            RESTITUTION
19
20          Defendant.
21
22
23
           Plaintiff Board of Trustees of the Sheet Metal Workers’ Health Plan of Southern
24
     California, Arizona and Nevada (“Plaintiff” or the “Plan”), avers as follows:
25
                                      JURISDICTION
26
           1.     Jurisdiction in this Court is based on the exclusive jurisdiction of the
27   District Courts to hear civil actions brought by a fiduciary pursuant to Sections
28
     502(a)(3) of the Employee Retirement Income Security Act of 1974, as amended

                                        COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 2 of 15 Page ID #:2




 1   (“ERISA”), 29 U.S.C. §§ 1132(a)(3), to redress violations or enforce the terms of
 2   ERISA or a multiemployer plan governed by Section 502(e) of ERISA, 29 U.S.C.
 3   § 1132(e). Such jurisdiction exists without respect to the amount in controversy or
 4   the citizenship of the parties, as provided in Section 502(f) of ERISA, 29 U.S.C.
 5   § 1132(f).
 6         2.     Jurisdiction over the common law claims is appropriate under the Court’s
 7   supplemental jurisdiction because the common law claims are part of the same case
 8   or controversy as the ERISA claim. 28 USC § 1367(a).
 9         3.     Plaintiff brings this action as a fiduciary under Section 502(a)(3)(B)(ii)
10   of ERISA, 29 U.S.C. § 1132(a)(3)(B)(ii), to enforce the terms of an ERISA plan.
11         4.     Venue is proper in this District Court pursuant to Section 502(e)(2) of
12   ERISA, 29 U.S.C. § 1132(e)(2), in that this is the district in which the Plan is
13   administered, the acts mentioned below took place, and, benefits are paid from a
14   corporate co-trustee bank.
15
16                                        PARTIES
17                                          Plaintiff
18         5.     The Plan is an “employee welfare benefit plan” and a “multiemployer
19   plan” as defined in sections 3(1) and 3(37) of ERISA, 29 U.S.C. § 1002(1) and
20   (37)(A).
21         6.     The Plan was created and is maintained pursuant to an agreement and
22   declaration of trust (“Trust Agreement”) executed and maintained pursuant to
23   collective bargaining agreements between various employer associations and
24   individual contractors located in the Southern California, Arizona, and Nevada areas
25   performing work in the sheet metal industry, an industry affecting commerce, and
26   various local unions of the International Association of Sheet Metal Air, Rail and
27   Transportation Workers (“SMART”). As described more fully below, the Plan is
28
                                              2
                                          COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 3 of 15 Page ID #:3




 1   funded by contributions from employers who are signatory to the collective bargaining
 2   agreements.
 3         7.      The Board of Trustees, a fiduciary, is the plaintiff, who sues on behalf of
 4   the Plan.
 5         8.      The Board of Trustees is charged with the duty to conserve the assets of
 6   the Plan to pay health and welfare benefits consistent with the written provisions of
 7   the Plan and underlying Trust Agreement.
 8         9.      The administrative offices of the Plan are located at 111 North Sepulveda
 9   Boulevard, Suite 210, Manhattan Beach, California.
10                                          Defendant
11         10.     Defendant SCOTT EUBANKS is an individual who resides in Fontana,
12   California. Plaintiff is informed and believes, and upon that ground alleges, that
13   EUBANKS wrongfully received health and welfare benefits and eligibility by
14   representing to the Plans that he was disabled when he was not in fact disabled and
15   was in fact working in his customary trade and in Non-Covered Sheet Metal Service
16   under the terms of the Plan.
17
18                                           FACTS
19                                      The Plan’s Terms
20         11.     Under the terms of the Plan, at all relevant times, health and welfare
21   benefits were available to participants who worked at least 110 hours each month for
22   a Contributing Employer.
23         12.     A Contributing Employer is an employer required to make contributions
24   to the Plan by a collective bargaining agreement with a participating local union or
25   applicable law.
26         13.     If a participant who is eligible for Plan benefits becomes disabled, he or
27   she may continue to receive health and welfare benefits for a maximum of 13 weeks
28   in any twelve consecutive calendar months.

                                               3
                                           COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 4 of 15 Page ID #:4




 1         14.    If a disabled participant exhausts his or her disability period, he or she
 2   may transition to “self-pay” coverage under which the participant pays a monthly
 3   premium and continues to receive health and welfare benefits from the Plan.
 4         15.    If a participant works in Non-Covered Sheet Metal Service, he or she
 5   thereby loses eligibility for health and welfare benefits from the Plan, including
 6   coverage and self-pay coverage during periods of disability, from the date he or she
 7   first worked in Non-Covered Sheet Metal Service.
 8         16.    Non-Covered Sheet Metal Service includes but is not limited to any sheet
 9   metal work in the geographical jurisdiction of the Plan or a related plan for an
10   employer which is not party to a collective bargaining agreement that requires the
11   employer to make contributions to the Plan or a related plan.
12         17.    Non-Covered Sheet Metal Service includes but is not limited to self-
13   employment in the sheet metal industry within the geographic jurisdiction of the Plan
14   if that self-employment is not covered by a collective bargaining agreement that
15   requires contributions to the Plan or a related plan.
16         18.    Non-Covered Sheet Metal Service includes but is not limited to positions
17   of management, ownership (including by a spouse), sales, estimating, or consulting
18   positions for sheet metal employers or in the sheet metal industry.
19         19.    The Plan’s geographical jurisdiction includes all of Southern California,
20   Arizona, and Nevada.
21
22   The Board of Trustees’ Discretion to Make Eligibility Determinations and the Plan’s

23                                 Exclusive Appeals Process

24         20.    The Trust Agreement, and the applicable Summary Plan Description for

25   Defendant’s plan of benefits (collectively, “Plan Documents”) grant the Board of

26
     Trustees sole and absolute discretion to interpret the provisions of the Plan and to

27
     make the necessary factual determinations regarding any individual’s eligibility for
     benefits, amount of benefits, or any other issue regarding the Plan.
28
                                               4
                                           COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 5 of 15 Page ID #:5




 1         21.    The Plan Documents require any dispute regarding eligibility, type,
 2   amount, or duration of benefits to be resolved by the Board of Trustees of the Plan.
 3         22.    The Plan Documents provide a two-level appeals process for claimants
 4   to challenge an eligibility determination.
 5         23.    An individual who wishes to contest an eligibility determination made
 6   by the Administrative Office must first appeal to the Eligibility Committee in writing.
 7         24.    An individual may submit additional evidence or argument in his appeal
 8   to the Eligibility Committee that had not been previously submitted to the Plan.
 9         25.    The Eligibility Committee is composed of members of the Board of
10   Trustees of the Plan who are appointed by the Board.
11         26.    When the Eligibility Committee determines a claim of eligibility, it
12   issues a written explanation giving detailed reasons for any denial, specific reference
13   to the Plan provisions on which the denial is based, a description of any additional
14   material or information necessary for the claimant to perfect his or her claim and an
15   explanation of why such material or information is necessary, and a description of the
16   Plan’s review procedures and applicable time limits.
17         27.    If the Eligibility Committee denies a claim of eligibility, the individual
18   may appeal the decision of the Eligibility Committee to the Appeals Committee.
19         28.    Any appeal of an eligibility determination must be made in writing within
20   180 days of receiving the Eligibility Committee’s decision.
21         29.    The Appeals Committee is composed of members of the Board of

22   Trustees who are appointed by the Board.

23         30.    There is no overlap in membership between the Appeals Committee and

24   the Eligibility Committee.

25         31.    During an appeal, an individual claimant has the right to access and copy

26
     all documents, records, and other information in the Plan’s possession that is relevant

27
     to his or her claim for benefits.

28
                                              5
                                          COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 6 of 15 Page ID #:6




 1         32.    During an appeal, an individual claimant also has the right to submit
 2   additional documentation, to be present at the meeting of the Appeals Committee
 3   when the Appeals Committee decides the matter, and to send a representative to the
 4   Appeals Committee meeting. Additional evidence may be presented in person at the
 5   Appeals Committee meeting
 6         33.    The Appeals Committee’s determination of the claim for benefits is final
 7   and binding on all parties.
 8         34.    The Plan Documents provide that this two-step appeal process is the sole
 9   and exclusive procedure by which an individual who is dissatisfied with an eligibility
10   decision may contest the decision.
11         35.    The Plan Documents require a claimant to exhaust the appeal procedure
12   before availing himself of any procedure outside of the Plan.
13         36.    An individual claimant must bring any lawsuit challenging a
14   determination of benefits within one year of the Appeals Committee’s decision.
15         37.    The Plan Documents grant the Appeals Committee full discretionary
16   authority to determine all questions of eligibility for benefits, including discretionary
17   authority to make all factual determinations and to construe any terms of the Plan.
18
19                                    Defendant’s Actions
20         38.    Defendant was a participant in the Plan prior to January 2015.
21         39.    In or about February 2015, Defendant rendered himself ineligible for

22   participation in the Plan by engaging in Non-Covered Sheet Metal Service, but

23   Defendant concealed this fact from the Plan as described in detail below.

24         40.    For the months of March 2015 through May 2015, Defendant requested

25   and received health and welfare benefits coverage from the Plan during a period of

26
     asserted disability.

27
           41.    At the end of May 2015, Defendant’s 13 weeks of health and welfare
     coverage during a period of disability were exhausted.
28
                                               6
                                           COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 7 of 15 Page ID #:7




 1         42.    For the months of June 2015 through October 2017, Defendant requested
 2   and received self-pay health and welfare benefits coverage on account of disability,
 3   as described above in paragraph 14.
 4         43.    In order to obtain self-pay coverage, Defendant submitted to the Plan a
 5   signed Application for Disabled Self-Pay Coverage, dated May 4, 2015, certifying
 6   that Defendant was unemployed and unable to work on account of disability.
 7         44.    In order to maintain eligibility for self-pay coverage, Defendant was
 8   required to periodically certify to the Plan that he was still disabled.
 9         45.    On or about December 1, 2015, Defendant submitted to the Plan a signed
10   Evidence of Disability form to the Plan representing that he was disabled and eligible
11   for health and welfare benefits.
12         46.    On or about May 25, 2016, Defendant submitted to the Plan a signed
13   Evidence of Disability form to the Plan representing that he was disabled and eligible
14   for health and welfare benefits
15         47.    On or about November 8, 2016, Defendant submitted to the Plan a signed
16   Evidence of Disability form to the Plan representing that he was disabled and eligible
17   for health and welfare benefits.
18         48.    Defendant was not, in fact, disabled at any of these times.
19         49.    Defendant was healthy enough to continue to engage in sheet metal work
20   and operated his own sheet metal business while obtaining self-pay health and welfare
21   benefits from the Plan, as described further below.

22         50.    The Application and the Evidence of Disability forms submitted by

23   Defendant were misrepresentations of fact.

24         51.    The Application and the Evidence of Disability forms submitted by

25   Defendant were intentional misrepresentations.

26
           52.    The Plan provided health and welfare benefits to Defendant in reliance

27
     on Defendant’s representations that he was disabled and not working in sheet metal
     for the months from March 2015 until October 2017.
28
                                               7
                                           COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 8 of 15 Page ID #:8




 1         53.    The Plan’s reliance on Defendant’s signed Application and Evidence of
 2   Disability forms was reasonable.
 3         54.    Defendant intended for the Plan to rely on his signed Application and
 4   Evidence of Disability forms to provide him benefits.
 5         55.    On or about November 9, 2017, the Plan was informed that Defendant
 6   was not disabled.
 7         56.    On or about November 9, 2017, the Plan was informed that Defendant
 8   was working in Non-Covered Sheet Metal Service.
 9         57.    On November 13, 2017, the Plan sent Defendant a letter informing him
10   that it had been advised that Defendant was, or had been, working in Non-Covered
11   Sheet Metal Service.
12         58.    The November 13 letter informed Defendant that any work in Non-
13   Covered Sheet Metal Service disqualified him from health and welfare benefits,
14   including his self-pay benefits.
15         59.    The November 13 letter instructed Defendant that if he did not agree that
16   he had worked in Non-Covered Sheet Metal Employment he should “state [his]
17   position in writing and/or submit written evidence to support [his] position, to the
18   Eligibility Committee of the Board of Trustees of the Pension and Health Plans” prior
19   to December 13, 2017.
20         60.    Defendant did not submit a written position or submit written evidence
21   to the Eligibility Committee.

22         61.    On January 10, 2018, the Eligibility Committee found that Defendant did

23   not dispute that he had been working in Non-Covered Sheet Metal Service.

24         62.    Defendant did not dispute that he had been working in Non-Covered

25   Sheet Metal Service.

26
           63.    On January 10, 2018, the Eligibility Committee found that Defendant did

27
     not provide any evidence to refute the evidence against him.

28
                                             8
                                         COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 9 of 15 Page ID #:9




 1           64.   Defendant did not provide any evidence to refute the evidence against
 2   him.
 3           65.   On January 10, 2018, the Eligibility Committee found that the Defendant
 4   had been operating his own business in the sheet metal industry since at least February
 5   2015.
 6           66.   Defendant had been operating his own business in the sheet metal
 7   industry since at least February 2015.
 8           67.   On January 10, 2018, the Eligibility Committee found that Defendant’s
 9   business in the sheet metal industry was not a contributing employer to the plan.
10           68.   Defendant’s business in the sheet metal industry was not a contributing
11   employer to the plan.
12           69.   On January 10, 2018, the Eligibility Committee found that Defendant’s
13   business in the sheet metal industry constituted Non-Covered Sheet Metal Service.
14           70.   Defendant’s business in the sheet metal industry constituted Non-
15   Covered Sheet Metal Service.
16           71.   On January 10, 2018, the Eligibility Committee found that Defendant had
17   been working in Non-Covered Sheet Metal Service on an ongoing basis.
18           72.   Defendant had been working in Non-Covered Sheet Metal Service on an
19   ongoing basis.
20           73.   On January 10, 2018, the Eligibility Committee found that Defendant
21   misrepresented that he was disabled and unable to work in the Sheet Metal Industry

22   starting in January 2015.

23           74.   Defendant misrepresented that he was disabled and unable to work in the

24   Sheet Metal Industry starting in January 2015.

25           75.   On January 10, 2018, the Eligibility Committee found that Defendant’s

26
     misrepresentations that he was disabled and unable to work in the Sheet Metal

27
     Industry, starting in January 2015, were intentional.

28
                                              9
                                          COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 10 of 15 Page ID #:10




 1          76.       Defendant’s misrepresentations that he was disabled and unable to work
 2    in the Sheet Metal Industry, starting in January 2015, were intentional.
 3          77.       On January 10, 2018, the Eligibility Committee found that during the
 4    period while Defendant misrepresented that he was disabled, he was in fact operating
 5    or planning to operate a business in the Sheet Metal Industry in his own name.
 6          78.       During the period while Defendant misrepresented that he was disabled,
 7    he was in fact operating or planning to operate a business in the Sheet Metal Industry
 8    in his own name.
 9          79.       On January 10, 2018, the Eligibility Committee found that Defendant’s
10    Non-Covered Sheet Metal work during the period while he misrepresented that he was
11    disabled made him ineligible for Health Plan coverage including self-pay coverage.
12          80.       Defendant’s Non-Covered Sheet Metal work during the period while he
13    misrepresented that he was disabled made him ineligible for Health Plan coverage
14    including self-pay coverage.
15          81.       On January 10, 2018, the Eligibility Committee found that, as a result of
16    Defendant’s misrepresentations of material facts, he wrongfully obtained coverage
17    under the Health Plan, for the months from March 2015 through October 2017.
18          82.       As a result of Defendant’s misrepresentations of material facts, he
19    wrongfully obtained coverage under the Health Plan for the months of March 2015
20    through October 2017.
21          83.       On January 10, 2018, the Eligibility Committee found that the Plan paid

22    a total of $35,165.36 on behalf of Defendant or his eligible dependents in premiums

23    or benefits during the period when Defendant was ineligible for benefits.

24          84.       The Plan paid a total of $35,165.36 on behalf of Defendant or his eligible

25    dependents in premiums or benefits during the period when Defendant was ineligible

26
      for benefits.

27
28
                                                 10
                                              COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 11 of 15 Page ID #:11




 1           85.    On January 10, 2018, the Eligibility Committee found that Defendant
 2    remitted a total of $12,700.00 in self-payments to the Plan during the period when he
 3    was ineligible for benefits.
 4           86.    Defendant remitted a total of $12,700.00 in self-payments to the Plan
 5    during the period when he was ineligible for benefits.
 6           87.    On January 10, 2018, the Eligibility Committee determined to apply the
 7    Plan’s penalty rules for work in Non-Covered Sheet Metal Service and to notify
 8    Defendant of his appeal rights and amnesty rules.
 9           88.    On January 10, 2018, the Eligibility Committee determined that the Plan
10    would demand that Defendant reimburse it for the amount paid in benefits while he
11    was ineligible, less the amount that Defendant paid to the Plan in self-payments.
12           89.    On January 17, 2018, the Plan notified Defendant of the Eligibility
13    Committee’s decision by letter.
14           90.    The Plan’s January 17 letter explained that the Defendant had received
15    health and welfare benefits improperly as a result of his representation that he was
16    disabled.
17           91.    The Plan’s January 17 letter demanded repayment of the $22,465.36 that
18    the Plan paid on Defendant’s behalf as a result of Defendant’s false assertion of
19    disability.
20           92.    The Plan’s January 17 letter informed Defendant that he had the right to
21    appeal the Eligibility Committee’s determination to the Appeals Committee.

22           93.    The Plan’s January 17 letter informed Defendant that in order to assert

23    his right to an appeal he must send a written request for appeal to the Administrative

24    Office of the Plan within 180 days from his receipt of the letter.

25           94.    The Plan’s January 17 letter informed Defendant that he had the right to

26
      be represented by an attorney in his appeal.

27
             95.    The Plan’s January 17 letter informed Defendant that he had the right to
      submit additional evidence to support his position on appeal.
28
                                              11
                                           COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 12 of 15 Page ID #:12




 1          96.    The Plan’s January 17 letter was sent by both certified mail, return receipt
 2    requested, and by regular mail. The letter sent by regular mail was not returned to the
 3    Plan as undeliverable. The letter sent by certified mail was signed for at Defendant’s
 4    home address on or before January 22, 2018.
 5          97.    Defendant did not assert his right to an appeal in writing.
 6          98.    The Board of Trustees of the Plan, in compliance with its fiduciary duties,
 7    files this action to enforce the written terms of the Plan and recover improperly paid
 8    health and welfare benefits plus interest.
 9
10                               FIRST CAUSE OF ACTION:
11          AGAINST DEFENDANT FOR EQUITABLE RESTITUTION AND
12                     DISGORGEMENT UNDER ERISA § 502(a)(3)
13          99.    Plaintiff repeats and reavers each and every averment contained in
14    paragraphs 1 through 98 above as if set forth here in full.
15          100. When Defendant submitted the Application for Disabled Self-Pay
16    Coverage form signed on May 4, 2015 to the plan, falsely claiming that he was
17    disabled, he committed a fraud or wrongdoing.
18          101. When Defendant submitted the Evidence of Disability form signed on
19    December 1, 2015 to the plan, falsely claiming that he was disabled, he committed a
20    fraud or wrongdoing.
21          102. When Defendant submitted the Evidence of Disability form signed on
22    May 25, 2016 to the plan, falsely claiming that he was disabled, he committed a fraud
23    or wrongdoing.
24          103. When Defendant submitted the Evidence of Disability form signed on

25    November 8, 2016 to the plan, falsely claiming that he was disabled, he committed a

26    fraud or wrongdoing.

27          104. During the periods when Defendant represented to the Plan that he was

28    disabled, he was in fact operating his own sheet metal business.

                                              12
                                           COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 13 of 15 Page ID #:13




 1           105. As a direct result of Defendant’s fraud or wrongdoing, the Plan paid
 2    $35,165.36 on the Defendant’s behalf.
 3           106. By virtue of the foregoing, and under ERISA Section 502(a)(3), 29
 4    U.S.C. § 1132(a)(3), the Plan is entitled to equitable restitution from Defendant for an
 5    amount of not less than $22,465.36 ($35,165.36 less the $12,700 paid by Defendant
 6    to the Plan) plus interest, according to proof at trial.
 7           107. Under ERISA Section 502(g)(1), 29 U.S.C. § 1132(g)(1), the Plan is
 8    entitled to recovery of reasonable attorney’s fees and costs incurred in connection with
 9    this action.
10
11                               SECOND CAUSE OF ACTION:
12        AGAINST DEFENDANT FOR FRAUD AND MISREPRESENTATION
13                                      [COMMON LAW]
14           108. Plaintiff repeats and reavers each and every averment contained in
15    paragraphs 1 through 107 above as if they were repeated here in full.
16           109. Defendant was not disabled during the period from February 2015
17    through October 2017.
18           110. Defendant knew that he was not disabled.
19           111. Defendant was working in Non-Covered Sheet Metal Service during that
20    period.
21           112. Because Defendant was working in Non-Covered Sheet Metal Service
22    during that period, he was not eligible for benefits from the Plan, including disabled
23    self-pay benefits.
24           113. Defendant signed and submitted at least 3 “Evidence of Disability” forms
25    to the Plan representing that he was disabled.
26           114. Defendant signed and submitted an “Application for Disabled Self-Pay
27    Coverage” form to the Plan representing that he was disabled.
28
                                                13
                                             COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 14 of 15 Page ID #:14




 1            115. Defendant knew that his representations of disability would cause the
 2    Plan to provide health benefits to him.
 3            116. Defendant intended for the Plan to rely on his representations of
 4    disability to provide health benefits to him.
 5            117. The Plan reasonably relied on Defendant’s representation of disability to
 6    provide health benefits to him.
 7            118. As a direct, legal, and proximate result of Defendant’s deceit, the Plan
 8    has been damaged in an amount that is no less than $22,465.36, exclusive of interest,
 9    costs and attorney’s fees, all of which the Plan is entitled to recover.
10
11                               THIRD CAUSE OF ACTION:
12                      AGAINST DEFENDANT FOR RESTITUTION
13                                      [COMMON LAW]
14            119. Plaintiff repeats and reavers each and every averment contained in
15    paragraphs 1 through 118 above as if they were repeated here in full.
16            120. Defendant knowingly benefitted at the expense of the Plan and has
17    wrongfully gained an amount of not less than $22,465.36 plus interest, according to
18    proof at trial.
19            121. Because Defendant knew that his misrepresentations would cause the
20    Plan to mistakenly believe he was disabled, and because he benefitted from that
21    misrepresentation, he was unjustly enriched in the amount of not less than $22,465.36.
22            122. To permit Defendant to retain these proceeds, interest, and profits would
23    be to sanction fraud, inequitable, and wrongful conduct. The Plan should therefore
24    have judgment against Defendant in the amount by which Defendant has been unjustly
25    enriched, which amount is not less than $22,465.36, plus interest, according to proof
26    at trial.
27
28
                                               14
                                            COMPLAINT
     Case 5:20-cv-01113-JAK-SHK Document 1 Filed 05/29/20 Page 15 of 15 Page ID #:15




 1          PLAINTIFFS THEREFORE PRAY FOR JUDGMENT AGAINST
 2                    DEFENDANT AS FOLLOWS:
 3          As to all causes of action:
 4          (1) For money damages in the amount of $22,465.36, plus interest, or, in the
 5    alternative, for restitution, disgorgement, and accounting of the health benefits
 6    improperly paid to and retained by Defendant SCOTT EUBANKS, in the amount of
 7    $22,465.36 plus interest; and any profit realized by Mr. EUBANKS;
 8          As to cause of action 1 only:
 9          (2) For reasonable attorney’s fees and costs incurred by the Plan to recover the
10    health benefit overpayments;
11          (3) For all other allowable interest as provided by law, including prejudgment
12    interest; and
13          As to all causes of action:
14          (4) For such further or other relief as the court may deem proper, including but
15    not limited to, a constructive trust and/or equitable lien over the appropriated funds.
16
17    Dated: May 29, 2020                     Respectfully submitted,

18                                            GILBERT & SACKMAN
19                                            A Law Corporation
20
21                                            By:   /s/ Benjamin M. O’Donnell
                                                    Benjamin M. O’Donnell
22
23                                            Attorneys for Plaintiff
24
25
26
27
28
                                               15
                                            COMPLAINT
